DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 01/07/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 20130040693 A1) (hereinafter Chen).

Regarding claim 1, Chen discloses a handover execution method of a terminal in a mobile communication system (FIGS. 1 and 4-6), the method comprising:
establishing a new connection to a second network while maintaining a connection to a first network through which communication is in progress (FIG. 6, for establishing a connection to WLAN or non-cellular network, step S640, while still connecting to the cellular network, step 650, par. 0030, “the mobile communication device 110 first tries to establish a connection to the non-cellular network (step then waits for acceptance of the connection from the non-cellular network (step S650).”); and
measuring a quality of the second network via (FIG. 9, par. 0032, “the mobile communication device 110 periodically determines whether the speed of the link to the AP 131 is lower than 2 Mbps and whether the signal quality of the non-cellular network 130 is lower than a threshold T (step S910).”).
However, Chen fails to explicitly disclose measuring a quality of the second network via the new connection to the second network.
Nevertheless, since Chen disclose measuring a quality of the second network via connection to the second network (see FIG. 9, par. 0032), it is well-known by one ordinary skilled in the art that the quality of a new connection of a target node of a network is periodically checked (see par. 0032, “the mobile communication device 110 periodically determines whether the speed of the link to the AP 131 is lower than 2 Mbps and whether the signal quality of the non-cellular network 130 is lower than a threshold T (step S910)”); and therefore, it would have been obvious to a person of ordinary skill in the art that the mobile communication device of Chen will measure the quality of the non-cellular or WLAN network through the connected communication link in order to determine whether to handover to another cell or network due to quality of the connected link.
claim 2, as applied to claim 1 above, Chen discloses wherein the new connection to the second network is established via a temporary access point name (APN) of the second network or a local breakout at an access point (AP) (FIG. 1 for the AP 131).
Regarding claim 3, as applied to claim 1 above, Chen discloses wherein the first network is a non-wireless fidelity (non-Wi-Fi) network, and the second network is a Wi-Fi network, and wherein the method further comprises performing a handover from the first network to the second network based on the measured quality of the second network (FIGS. 1 and 4-6, par. 0029, “The ‘Cellular-connected’ state represents a state where the mobile communication device 110 is connected to the cellular network 120 for obtaining wireless services, while the ‘WiFi-associated’ state represents a state where the mobile communication device 110 is connected to the non-cellular network 130 for obtaining wireless services.”).
Regarding claim 4, as applied to claim 1 above, Chen discloses wherein measuring the quality comprises comparing the quality of the second network with a predetermined threshold value or a quality of the first network, the quality being measured from a signal sensitivity of the second network, by transmitting at the terminal an actual data packet or by receiving a quality-related parameter from the second network (FIG. 9, par. 0032, “the mobile communication device 110 periodically determines whether the speed of the link to the AP 131 is lower than 2 Mbps and whether the signal quality of the .
Regarding claim 5, Chen discloses a terminal in a mobile communication system (FIG. 1, par. 0025 for “The mobile communication device 110 may selectively connect to one or both of the cellular network 120 and the non-cellular network 130 for obtaining wireless services”), the terminal comprising:
a transceiver configured to transmit and receive signals; and a controller configured to control (FIG. 1 for inherent transceiver and controller of the mobile communication 110) to establish a new connection to a second network while maintaining a connection to a first network through which communication is in progress (FIG. 6, for establishing a connection to WLAN or non-cellular network, step S640, while still connecting to the cellular network, step 650, par. 0030, “the mobile communication device 110 first tries to establish a connection to the non-cellular network (step S640), and then waits for acceptance of the connection from the non-cellular network (step S650).”) and measure a quality of the second network via (FIG. 9, par. 0032, “the mobile communication device 110 periodically determines whether the speed of the link to the AP 131 is lower than 2 Mbps and whether the signal quality of the non-cellular network 130 is lower than a threshold T (step S910).”).
However, Chen fails to explicitly disclose measure a quality of the second network via the new connection to the second network.
Nevertheless, since Chen disclose measure a quality of the second network via connection to the second network (see FIG. 9, par. 0032), it is well-known by one ordinary skilled in the art that the quality of a new connection of a target node of a network is periodically checked (see par. 0032, “the mobile communication device 110 periodically determines whether the speed of the link to the AP 131 is lower than 2 Mbps and whether the signal quality of the non-cellular network 130 is lower than a threshold T (step S910)”); and therefore, it would have been obvious to a person of ordinary skill in the art that the mobile communication device of Chen will measure the quality of the non-cellular or WLAN network through the connected communication link in order to determine whether to handover to another cell or network due to quality of the connected link.
Regarding claim 6, as applied to claim 5 above, the claim is rejected for the same reason(s) as set forth claim 2 above.
claim 7, as applied to claim 5 above, the claim is rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 8, as applied to claim 5 above, the claim is rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 9, Chen discloses a method of a network node forming a second network in a mobile communication system (FIG. 1 for non-cellular network 130 and Access Point (AP) 131), the method comprising:
receiving a request for establishing a new connection to a second network from a terminal maintaining a connection to a first network and communicating via the first network (FIG. 6, for establishing (after an inherent request signal from the mobile communication device 110) a connection to WLAN or non-cellular network, step S640, while still connecting to the cellular network, step 650, par. 0030, “the mobile communication device 110 first tries to establish a connection to the non-cellular network (step S640), and then waits for acceptance of the connection from the non-cellular network (step S650).”); and (FIG. 9, par. 0032, “the mobile communication device 110 periodically determines whether the speed of the link to the AP 131 is lower than 2 Mbps and whether the signal quality of the non-cellular network 130 is lower than a threshold T (step S910).”).
Chen fails to explicitly disclose allowing the terminal to measure a quality of the second network via the new connection of the terminal.
Nevertheless, since Chen discloses the mobile communication device measuring a quality of the second network via connection to the second network (see FIG. 9, par. 0032), it is well-known by one ordinary skilled in the art that the quality of a new connection of a target node of a network is allowed for periodically checked (see par. 0032, “the mobile communication device 110 periodically determines whether the speed of the link to the AP 131 is lower than 2 Mbps and whether the signal quality of the non-cellular network 130 is lower than a threshold T (step S910)”), and it is well-known that a mobile communication device must be authorized to connect to a base station of a network; and therefore, it would have been obvious to a person of ordinary skill in the art that the mobile communication device of Chen will measure the quality of the non-cellular or WLAN network through the connected communication link in order to determine whether to handover to another cell or network due to quality of the connected link.
Regarding claim 10, as applied to claim 9 above, Chen discloses wherein the new connection to the second network is established via a temporary access point name (APN) of the second network or a local breakout at the network node, wherein the first network being a non-wireless fidelity (non-Wi-Fi) network and the second network being a Wi-Fi network, and wherein the method further comprises supporting handover from the first network to the second network based on the measured quality of the second network (FIG. 1 for the AP 131, FIGS. 1 and 4-6, par. 0029, .
 Regarding claim 11, as applied to claim 9 above, Chen discloses wherein allowing the terminal to measure the quality comprises supporting the terminal in comparing the quality of the second network with a predetermined threshold value or a quality of the first network, the quality being measured from a signal sensitivity of the second network, by transmitting at the terminal an actual data packet or by receiving a quality-related parameter from the second network (FIG. 9, par. 0032, “the mobile communication device 110 periodically determines whether the speed of the link to the AP 131 is lower than 2 Mbps and whether the signal quality of the non-cellular network 130 is lower than a threshold T (step S910). Specifically, the speed of the link to the AP 131 may be determined according to the transceiving status between the mobile communication device 110 and the AP 131, and the threshold T is used to eliminate the situation where the mobile communication device 110 may be moving at a high speed away from the AP 131 and used to eliminate the situation where the detected speed of the link to the AP 131 may not be accurate for real-time changes.”).
claim 12, Chen discloses a network node forming a second network in a mobile communication system (FIG. 1, for Access Point (AP), 131 of the non-cellular network 130, par. 0025, “The mobile communication device 110 may selectively connect to one or both of the cellular network 120 and the non-cellular network 130 for obtaining wireless services”), the network node comprising: a transceiver configured to transmit and receive signals; and a controller configured to control (FIG. 1 for inherent transceiver and controller of the AP 131) to  receive a request for establishing a new connection to a second network from a terminal maintaining a connection to a first network and communicating via the first network (FIG. 6, for establishing (after an inherent request signal from the mobile communication device 110) a connection to WLAN or non-cellular network, step S640, while still connecting to the cellular network, step 650, par. 0030, “the mobile communication device 110 first tries to establish a connection to the non-cellular network (step S640), and then waits for acceptance of the connection from the non-cellular network (step S650).”) and 
However, Chen fails to explicitly disclose allow the terminal to measure a quality of the second network via the new connection of the terminal.
Nevertheless, since Chen discloses the mobile communication device measuring a quality of the second network via connection to the second network (see FIG. 9, , it is well-known by one ordinary skilled in the art that the quality of a new connection of a target node of a network is allowed for periodically checked (see par. 0032, “the mobile communication device 110 periodically determines whether the speed of the link to the AP 131 is lower than 2 Mbps and whether the signal quality of the non-cellular network 130 is lower than a threshold T (step S910)”), and it is well-known that a mobile communication device must be authorized to connect to a base station of a network; and therefore, it would have been obvious to a person of ordinary skill in the art that the mobile communication device of Chen will measure the quality of the non-cellular or WLAN network through the connected communication link in order to determine whether to handover to another cell or network due to quality of the connected link.
Regarding claim 13, as applied to claim 12 above, Chen discloses wherein the new connection to the second network is established via a temporary access point name (APN) of the second network or a local breakout at the network node (FIG. 1 for the AP 131).
Regarding claim 14, as applied to claim 12 above, the claim is rejected for the same reason(s) as set forth claim 10 above.
Regarding claim 15, as applied to claim 12 above, the claim is rejected for the same reason(s) as set forth claim 11 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Wang et al. (US 20130040693 A1) disclose Apparatuses And Methods For Handovers Between Heterogeneous Networks.
SAMI et al. (US 20140241184 A1) disclose SYSTEM ACQUISITION AT A MOBILE DEVICE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642